JUSTICE RICE,
concurring in part and dissenting in part.
¶42 While I concur with the Court’s reasoning on Issues 1,2, and 4,1 respectfully dissent from its holding on Issue 3. The Court concludes that because Baumgart did not perceive “the budget problem” or act to *14rectify it, good cause existed to terminate her employment. Opinion, ¶ 36. In my view, this analysis overlooks issues of fact regarding good cause and ignores a critical aspect of Baumgart’s argument and of our WDEA jurisprudence — pretext.
¶43 In order to survive summary judgment in a wrongful discharge action where an employer alleges legitimate business reasons for the discharge, an employee “ ‘must offer evidence upon which a fact-finder could determine that the reason given by the employer was false, whimsical, arbitrary or capricious, or unrelated to the needs of the business.’ ” Vettel-Becker v. Deaconess Med. Ctr. of Billings, Inc., 2008 MT 51, ¶ 28, 341 Mont. 435, 177 P.3d 1034 (citation omitted). An employee may establish an issue of fact for trial if she can prove “ ‘that the given reason for the discharge ... is a pretext and not the honest reason for the discharge.’ ” Johnson v. Costco Wholesale, 2007 MT 43, ¶ 28, 336 Mont. 105, 152 P.3d 727 (quoting Arnold v. Yellowstone Mountain Club, LLC, 2004 MT 284, ¶ 26, 323 Mont. 295, 100 P.3d 137 (citing Mysse v. Martens, 279 Mont. 253, 262, 926 P.2d 765, 770 (1996))). In making this determination, “[a]ll reasonable inferences which can be drawn from the evidence presented must be drawn in favor of the non-moving party.” Vettel-Becker, ¶ 27 (citing Cape v. Crossroads Correctional Ctr., 2004 MT 265, ¶ 12, 323 Mont. 140, 99 P.3d 171).
¶44 Here, the record reveals that at the time Baumgart was fired, she had served as Tourism Director for the DOC for over eight years without receiving a single performance-based warning, write-up, or reprimand. Baumgart testified that she had never heard anyone comment negatively on her work. Former DOC director Tony Preite testified that Baumgart routinely received exemplary performance reviews. Her supervisors even requested and obtained an upward pay adjustment on her behalf in 2008. Baumgart also earned national recognition and commendation on multiple occasions for her efforts to promote tourism within the state. According to Smith Travel Research, a company that tracks hotel lodging, accommodation, and rates, Montana had the highest occupancy rate in the nation at one point during Baumgart’s tenure.
¶45 Yet despite her exemplary performance record, Baumgart was fired by a new department director within several weeks of his appointment. The official reasons given by the Department for her termination were as follows: (1) inadequate management of short-term investment pool resources and the division budget; (2) delaying the RFP process in Custer County and failing to notify the Northern *15Cheyenne and Crow tribal governments; (3) insensitivity to protocol with tribal governments; (4) failure to inform or consult the Governor’s Office regarding the appropriateness of the “Get Lost” in Montana campaign; and (5) improper and excessive use of computer for personal or recreational activities. Subsequently, however, the hearing examiner determined that reasons (2) through (5) were wholly unsubstantiated. In her Findings Of Fact and Recommendation, the hearing examiner explained as follows:
Ms. Baumgart should not be discharged either singly or in combination for the remaining four reasons given because there was not just cause. There were not reasonable job-related grounds and Ms. Baumgart did not fail to satisfactorily perform her duties nor did she disrupt agency operations as to those four grounds.
Not surprisingly, the Department then backed away from the “remaining four reasons” and refocused its good-cause argument solely on Baumgart’s allegedly improper handling of the Division’s budget. In response, Baumgart presented evidence that other agencies within the state likewise maintain positive budget surpluses, but that no other division head has ever been terminated for doing so. She also revealed that there were conflicting reports regarding the actual surplus dollar amount — a 2010 internal cash analysis worksheet revealed $2.9 million in unencumbered funds, as opposed to the $4 million figure cited in the legislative reference book. Moreover, Baumgart increased spending significantly in 2009 and 2010. Her efforts at addressing the fund surplus resulted in program spending that actually exceeded revenue for fiscal year 2010, after which she was terminated.
¶46 I believe that this evidence raises an issue of fact as to whether Baumgart was actually fired for maintaining a budget surplus, and whether this reason would constitute good cause in any event. Baumgart’s exceptional employment record, coupled with the fact that four of the five reasons proffered for her termination were found to be without merit and withdrawn, the fact that other agencies maintain budget surpluses with no adverse employment consequences for their program directors, and the fact that Baumgart was having success in efforts to increasé spending prior to her termination, constitute sufficient circumstantial evidence of pretext and evidence demonstrating lack of good cause to survive summary judgment. As she argues, “[t]he record provides substantial additional evidence that the fund balance explanation was a pretext for [her] termination and that illegitimate reasons more likely motivated that action.” Again, at the summary judgment stage we must draw all reasonable inferences *16in favor of Baumgart. Vettel-Becker, ¶ 27 (citation omitted). A trier of fact should determine whether Baumgart’s budget-management competency constituted an honest reason and good cause for her termination.
¶47 The Court faults this dissent for concurring with the determination that Baumgart failed to set out a prima-facie claim of political discrimination (Issue 1), while at the same time concluding that she has presented sufficient evidence to survive summary judgment on her WDEA claim (Issue 3). Opinion, ¶ 37. However, the Court’s position assumes that the validity of Baumgart’s pretext claim rests upon her ability to provide sufficient evidence of political discrimination, thereby conflating the two claims. Certainly, Ray requires Baumgart to prove that her employer “knew her political beliefs and affiliation” and that “she was replaced by someone who did not hold the same political beliefs,” Opinion, ¶ 19 (citing Ray, ¶ 32). In contrast, our WDEA jurisprudence requires proof" ‘upon which a fact-finder could determine that the reason given by the employer was false, whimsical, arbitrary or capricious, or unrelated to the needs of the business,’ ” Vettel-Becker, ¶ 28 (citation omitted). Accordingly, a triable issué of fact arises when the evidence establishes that the proffered reason for the discharge “ ‘is a pretext and not the honest reason for the discharge.’ ” Johnson, ¶ 28 (citations omitted). Thus, Baumgart’s burden on her WDEA claim was to present evidence that the DOC’s proffered reason for firing her was not the truth. That is not the same burden, and is not the same claim, as proving she was fired because of political discrimination. The Court also fails to adequately rebut Baumgart’s argument that the budget surplus, without more, and in light of her success, did not constitute good cause to terminate her employment. As outlined above, Baumgart has presented substantial evidence, wholly separate from that necessary to support a political discrimination claim, to avoid summary judgment under the WDEA.
¶48 Of course, the only reason this case exists at all is because of the existence of the artificial world known as government agency budgeting. Only in that world could an employee who is performing with excellence, achieving great results, and winning national awards be discharged because she had not spent enough of the government’s money to do so. In that world, it is a mortal sin to fail to spend money and allow it to return to the public coffers. Unfortunately, that artificial world is very real to the lives of real people. The irony and tragedy of this case is that, had Baumgart not been so efficient, but *17instead spent more dollars here and there, she could have satisfied agency budgeting expectations and saved her job. The Court becomes comphcit in the matter and in this system by ruling, even without regard to the plausibility of political discrimination or pretext, that as a matter of law there is good cause for termination of such an employee. I think a jury should have a chance to look at this case. ¶49 I would reverse on Issue 3 and remand this case for further proceedings on that claim.
JUSTICE McKINNON joins in the concurring and dissenting Opinion of JUSTICE RICE.